DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 12 May 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
		
Claim Status
Claim 21 is newly added.
Claims 3 is cancelled.
Claims 1-2 and 4-21 are pending.

Claims 1-2, 4-14 and 17-21 are examined on the merits in this prosecution.

Informalities
It is unclear to what the term in claim 8 of “relative to the total weight of the composition” refers. Appropriate explanation or correction is required.

CLAIM REJECTIONS

Failure to further limit a previous claim
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 13 is drawn to the composition of claim 1 “wherein said aqueous polymer dispersion is an aqueous poly (urethane) polymer dispersion.” This limitation is recited in claim 1, second line.


Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-2, 4-14, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mallo (US 2002/0146382 A1), in view of Srulevitch (US 2008/0112908 A1; of record) and Brand-Garnys (EP 2,226,078 A2; of record).
Claim 1 is drawn to a liquid nail lacquer composition comprising a pharmaceutically active compound and an aqueous poly (urea-urethane) polymer dispersion, whereby said nail lacquer composition comprises an antimycotic agent, and wherein said aqueous (urea-urethane) polymer dispersion comprises a film forming polymer in an amount of at least 25%, and further comprises at least one visual control agent in an amount of at least 0.01.%, and at least one keratolytic agent in an amount of at least 0.01%, whereby said keratolytic agent is a C10-C14 alkyl ester of lactic acid, malic acid, tartaric acid, and/or citric acid. It is noted that the limitation of a “film forming polymer” is best interpreted by the Examiner as meaning any film forming polymer.
Mallo teaches a nail composition in the form of an aqueous dispersion comprising at least one polyurethane-urea polymer that is functionalized with at least one hydrolyzed or hydrolyzable silyl group (Abstract; pg 2, [0018]). Mallo teaches the nail composition can contain antifungal and antimicrobial agents; skin softening agents; corn, callus, and wart removers; and a coloring agent (pg 2, [0020]). It is noted that the teaching of skin softening agents and corn, callus, and wart removers reads on “keratolytic agents.”
For claim 4, Mallo teaches a viscosity range of 1 to 500,000 centipoises (pg 6, [0074]), overlapping the claimed range, resulting in a prima facie case of obviousness. See MPEP 2144.05 (I). Mallo also teaches the viscosity may be manipulated by adjusting the solvent content ([0074]).

For claim 6, Mallo makes no mention of magnesium silicate in the composition.
For claim 7, Mallo teaches the aqueous dispersion of film forming polyurethane-urea has a solids content of from about 30% to 45% (pg 6, [0080]), overlapping the claimed range. For claim 8, Mallo teaches the presence of plasticizers in the final product ([0080]). 
The following limitations regarding the nail lacquer composition of claim are considered expected properties of the claimed composition:
1) said polymer has a glass transition temperature lower than -30°C, as
determined according to DIN EN ISO 61 006, as recited in claim 9;
2) having a minimal film forming temperature of at most 5°C,
as determined according to DIN EN ISO 2115, as recited in claim 10;
3) said film has an elongation at break of at least 100%, as recited in claim
11; and
4) said film has a tensile strength at break of at least 5 MPa, as recited in
claim 12;
That is, since the composition of the combination of Mallo, Srulevitch, and Brand-Garnys appears to overlap with the claimed composition, the skilled artisan would have expected that the composition of Mallo would have had the same solubility as that which is instantly claimed. Something which is old (e.g. the 
For claim 14, Mallo teaches the polyisocyanate component can be aliphatic (pg 3, [0026]).
For claim 21, Mallo teaches the dispersion particle size is preferably about 0.001 to 0.5 micron ([0080]), within the claimed range.
Mallo does not teach the organic acids recited in claim 1 as antimycotic agents; the amount of film forming polymer in claim 1; or the keratolytic agent as an alkyl ester in claims 1 and 2; or the amount of visual control agent(s) in the composition.
Srulevitch and Brand-Garnys teach the missing elements of Mallo.
Srulevitch teaches an anti-fungal nail lacquer composition that contains a film-forming agent, a solvent, pigments and/or dyes, and glacial acetic acid of appropriate concentration dissolved in the composition. Srulevitch teaches thataddition of glacial acetic acid to a nail lacquer and the application of the lacquer totoenails or fingernails effectively prevents and/or alleviates fungal infections of the nails (pg 1, [0010]).

Srulevitch teaches visual control agent bismuth oxychloride in an amount of 2.4% (pg 2, [0018]), overlapping the amount recited in claim 1.
Brand-Garnys teaches anti-fungal compositions comprising nail penetration enhancers (Abstract and pg 2, [0008)). Brand-Garnys teaches that fungi located in nails are difficult to reach with medication due to the thickness of the nail and its compact structure. To enhance nail penetration, Brand-Garnys suggests alkyl ester penetration enhancers (pg 1, [0003]). Brand-Garnys teaches lauryl (C-12) lactate as a preferred penetration enhancer (pg 4, [(0022]). Brand-Garnys teaches the composition of the invention comprises from 0.1 to 20% of penetration enhancer (pg 4, [0024]), overlapping the range recited in claim 1.
It would have been obvious to one of ordinary skill in the art before theeffective filing date on the claimed invention to modify the invention of Mallo byadding an antimycotic agent such as acetic acid, a keratolytic agent such as afatty acid ester, and the claimed amount of pigment. A person of ordinary skillwould have been motivated to choose the antimycotic agent acetic acid sinceSrulevitch teaches the claimed amount of acetic acid to a nail lacquer and theapplication of the lacquer to toenails or fingernails effectively prevents and/oralleviates fungal infections o
2) Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mallo (cited above), in view of Srulevitch (cited above), Brand-Garnys (cited above), and Ferrari (US 3,809,226).
The teachings of Mallo, Srulevitch, and Brand-Garnys are discussed above.
The combination of Mallo, Srulevitch, and Brand-Garnys does not teach a container with a plug and a brush for applying the claimed nail lacquer.
Ferrari teaches the missing element of the combination of Mallo, Srulevitch, and Brand-Garnys.
Ferrari teaches packaging for a nail varnish comprising an applicator cap (32), a bottle (10), and a brush (30) (Fig. 2, shown below). 

    PNG
    media_image1.png
    383
    200
    media_image1.png
    Greyscale

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to comprise the claimed nail lacquer composition taught by the combination of Mallo, Srulevitch, and Brand-Garnys in a bottle containing a plug or cap and a brush since Ferrari teaches that such a bottle comprising a plug and brush is useful for packaging the claimed formulation.

Examiner’s Reply to Attorney Arguments
The remarks of 12 May 2021 have been fully considered. However, the rejections of claims 1-2, 4-14 and 17-20 set forth above under 35 U.S.C. § 103 as unpatentable is maintained

1. Rejection of claims 1-7, 9-14, and 19-20 under 35 U.S.C. 103 over Swick, Srulevitch, and Brand-Garnys; 
2. Rejection of claim 8 under 35 U.S.C. 103 over Swick (cited above), Srulevitch, Brand-Garnys, and Viala; 
and 
3. Rejection of claims 17-18 under 35 U.S.C. § 103 over Swick, Srulevitch, Brand-Garnys, and Ferrari.
The applicant argues that Swick fails to teach an aqueous poly (urethane urea) dispersion.
Applicant’s arguments, with respect to the rejection(s) of claim(s) over Swick under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, new ground(s) of rejection are made in view of Mallo, as discussed in detail above.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 





/MICHAEL P COHEN/Primary Examiner, Art Unit 1612